 178DECISIONSOF NATIONALLABOR RELATIONS BOARDGould,Inc.andInternational Union, United Automo-bile,Aerospace and Agricultural Implement Work-ers of America,UAW. Case 10-CA-11145January 13, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 26, 1975, Administrative Law JudgeJohn F. Corbley issued the attached Decision in'thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of-Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in the proceeding to a three-member panel.The Board has considered the record and the at=tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Gould, Inc., Cookeville,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order except that the attached notice issubstituted for that of the Administrative Law Judge.give, evidence, it has been decided that we, Gould,Inc.,.have violated the National Labor Relations Actand wee have been ordered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights including the right:To self-organizationTo bargain collectively througha represen-tative of your own choosingTo form, join or help unionsTo act together for collective bargaining orother mutual aid or protection orTo refrain from any or all such activities.Accordingly, we give you theseassurances:WE WILL NOT do anything which interfereswith your rights, set forth above.'WE WILL NOT refuse torecall.or reinstate youor take any other reprisal against you becauseyou support or engage in activities on behalf ofInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, or any other labor organiza-tion.WE WILL NOT report you to the Tennessee De-- 'partment of Employee Security in order to har-ass 'you for supporting the above-named labororganization or any other union.WE WILL NOT in any othermanner interferewith, restrain, or coerce our employees intheexercise of their rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer to recall Leota Moss, LindaMayberry, Betty Barlow, Virginia Williams, Bet-ty Buttram, Ada Ruth Pearson, and Billie Haw-kins-and WE WILL make up all pay lost by themas the result of our refusal to recall them earlier,plus 6-percent interest.'Respondent excepted to the Administrative Law Judge's denial of itsmotion for production of pretrial affidavits in the General Counsel's posses-sion under the Freedom of InformationAct, 5 U.S.C.Sec. 552,et seq.,asamended-by Public Law 93-502 effective February 19, 1975As General Counsel gave Respondent a copy of each witness' pretrialaffidavit after such witness'direct testimony,and as Respondent did not askthe Administrative Law Judge for a continuance of the hearing in order toappeal his ruling,we find that Respondent has made no showing of preju-dice,and thus find it unnecessary to determine the effect of the amendedFreedom of Information Act SeeCase Concrete Co, Inc.,220 NLRB No.201 (1975), andGould, Inc, 221NLRB No. 127 (1975).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance toGOULD, INC.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case during the period June 9 through 13,1975, at Cookeville, Tennessee, pursuant to-a charge, anamended charge and a second amended charge filed byInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, here-inafter referred to as the Union, on March 4 and 26 andApril 11, 1975, respectively, and served on Respondent byregisteredmail on March 4 and 26 and April 14, 1975,respectively, and on a complaint and notice of hearmg dat-ed April 18, 1975, issued by the Regional Director for Re-gion 10 of the National Labor Relations Board which waslikewise duly served on Respondent. The complaint alleges222 NLRB No. 28 GOULD, INC.179that Respondent has violated Section 8(a)(3) and (1) of theAct by failing and refusing to recall some 18 named em-ployees on or about January 6, 1975, and thereafter be-cause of their union and other concerted activities and thatRespondent has violated Section 8(a)(1) of the Act by noti-fying the Tennessee-Employment Compensation ClaimsCenter, hereinafter sometimes referred to as the-Center orthe Tennessee Department of Employment Security, thatcertain named laid-off employees receiving unemploymentcompensation were receiving earnings for appearing as wit-nesses against Respondent at a Board-conducted hearing.In its answer, which was also duly filed, Respondent de-nied the commission of any unfair labor practices.For reasons which-will appear, I find and conclude thatRespondent has violated Section 8(a)(1) and (3) of the Actby-failing and refusing to recall-certain named employeesbut has" not done so by refusing to recall others.' I furtherfind that Respondent has violated Section 8(a)(1) of theAct by sending the aforedescnbed notice to the Center.At the hearing,'the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine "and cross-examine witnesses, to in-troduce evidence, and to file briefs. The parties waived oralargument at the conclusion of the hearing and briefs havebeen filed-by Respondent-and-the,General Counsel.-Upon the entire record 2 in the case, including the briefsand- from my observation of the witnesses, 1-make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at-all tunes material herein,a corporation with an office and `place of business locatedat Cookeville, Tennessee, where it is engaged in the manu-facturing of heating elements for commercial; industrial;and comfort heating uses.Respondent, during the calendar year preceding the is-suance of the complaint, which period is representative ofall times material herein, sold and shipped finished prod-ucts valued in excess of $50,000 directly to customers locat-ed outside the State of 'Tennessee.1Pursuant to the joint motion of the parties at the hearing; I dismissedfrom the bench the allegations of the complaint in respect to Linda Steward.2 On August 6, 1975, I issued to all parties a notice to show cause inwriting to me at my office in Washington, D C., on or before August 22,1975, why the transcript of the record in these proceedings should not becorrected in certain particulars Inasmuch as-no party responded to thisnotice, certain errors in the transcript are_hereby noted and corrected. Theparties were also directed to show cause'in writing at the same time andlocation as aforesaid why I should not take administrative notice that thefollowing language appears as a footnote 'onthe,originalof a standardNLRB subpena (Form NLRB-32, dated 11-74y-even thoughsaid languagedoes not appear Ion the subpena.copy (inadvertently received in evidenceherein instead of the original):The complaintalleges, the answer admits,and I find thatthe Respondent is, and has been at all times material-here-in, engaged in commercewithinthemeaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the-answer admits, and I find thatthe Unionis a labor organizationwithinthe meaning of theAct.III.BACKGROUND AND SEQUENCE OF EVENTSA. Respondent's SupervisorsThe parties stipulated, and I find, that the following indi-viduals occupied the positions stated before their re-spective names during the periods set forth after their re-spective names and were supervisors of Respondent withinthe meaning of Section 2(11) of the Act at such times:Supt.of Mfg.Ray BittnerSept.1973---Plant Manageratmapr. 19fi5.Apr. 1975 todate ofhearing.Plant Manager W.P. Leggitt Sept. 1972Sept. 1973.Mfg. Mgr.Sept.-1973---Apr. 197-5Personnel Mgr. Ray Wilhoit'May 1974Mar. 1975.Personnel Mgr. Bob FerrisJan. 1973-Jan. 1974.Gen. ForemanJames LuperSept.1973Sept. 1974.SupervisorKen Klingler June 1974 todate of -hearing. 3JSupervisorDon MaloneMar. 1974 todate ofhearing.SupervisorMargaret'Way June 1974 todate ofhearing.SupervisorDick Somme rs Mar. 1974 todate ofhearing.SupervisorVirgie NullJune 1974---Dec. 1974.SupervisorReba GentryJune 1974 todate ofhearing.Notice to Witness-Witness fees for attendance, subsistence, and mile-age, under this subpoena are payable by the party at whose request thewitness is subpoenaed. A witnessappearing at the request of the Getter--alCounsel of the National Labor Relations Board shall submit thissubpoena with the voucher when claiming reimbursement -Inasmuch as the parties likewise failed to respond to this aspect of theinstant show cause order, I take administrative notice, accordinglySupervisorEdith-June 1974 toHolzhausendate ofhearing.3Ken Khngler has beena departmental supervisor in department 415 andelsewhereat the Cookeville plant 180DECISIONSOF NATIONALLABOR RELATIONS BOARDTed Filson has been the general manager of Re-spondent's heating division(consisting of the Cookevilleplant and a,plant in Canada) since June 3, 1974. Inasmuchas Filson determined to shut down the Cookeville plantand lay off all its employees on December 20, 1974, and toreopen the plant in January 1975 and since he directed theactivities of Respondent's plant manager, personnel man-ager, and other officials named above at all times pertinenthereto, I conclude that he was.at such times a supervisorwithin the meaning of Section 2(11) of the Act andRespondent's agent within the meaning of Section 2(13) ofthe Act.B. The Background of these Proceedings; Summary ofEarlier Board Proceedings Involving the Same PlantRespondent's plant at Cookeville, Tennessee, here in-volved,was opened on November 1, 1972.. Additionalproduct lines were added in 1973. During the period 1973to 1975 the Cookeville plant has manufactured,inter alia,duct and strip heaters. _The complement of the Cookeville plant reached a peakof about 380 in the summer of 1974. Through attrition thiscomplement decreased to about 325 employees-in October1974. Layoffs began thereafter and, on or about December20, 1974, the plant was shut down completely.The plant was reopened on January 6, 1975, but with asharply reduced work force. Thus, the employeecomple-ment between January 6, 1975, and the hearing in mid-June 1975 averaged only 100 to 110 employees.The principal allegation of the complaint in this case isthat Respondent has discriminatorily refused to recall 17employees since January 6, 1975, in violation of Section8(a)(1) and(3) of the Act.4The Union's organizational campaign began in the sum-mer of 1973. Subsequently, unfair labor practice chargeswere filed by the Union against Respondent for its activi-ties in opposition to the Union's campaign. These chargesripened into a complaint and after an appropriate hearingbefore Administrative Law Judge George Powell the Boardessentially adopted Judge Powell's findings 5 that Respon-dent during the summer and fall of 1973 had violated Sec-tion 8(a)(1) of the Act by engaging in coercive interroga-tion, threats and other forms of restraint and coercion ofits employees in the exercise of their Section 7 rights toengage in union activities; that Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discriminatorily discharg-ing four employees after the Union had held its initial or-ganizational meeting at the home of one of them in Sep-tember 1973 and, further, that Respondent had violated4 As noted,the allegationof the complaintin respect to the failure torecall an eighteenthemployee, Linda Steward,was dismissed by me fromthe bench based on thejoint motion of the parties Another allegeddiscrimi-natee, VirginiaWilliams, has been recalledfrom time to time sinceJanuary6, 1975,but has notworked continuouslysince then5 The Board's decision as well as Administrative Law JudgePowell's deci-sion are reportedat 216 NLRB No 183Section 8(a)(1), (3), and(4) of the Act in February 1974 byreprimanding employee Billie Hawkins(also an allegeddiscriminatee in the present case) who had testified in aprior Board proceeding against Respondent.A Board-conducted electionwasheldamongRespondent's employees on September 13 and 14, 1974(Case 10-RC-10079). A majority of the employees votingin that election cast ballots against the Union. The Union,however, filed timely objections to this election based onRespondent's claimed misconduct.The Union's objections were consolidated for hearingwith a complaint alleging various unfair labor practices byRespondent and the complaint came on for hearing beforeAdministrative Law Judge Arnold Ordman in February1975. Administrative Law Judge Ordman's decision in thatcase(Cases10-CA-10735,10830,10937and10-RC-10079) was issued on May 21, 1975. AdministrativeLaw Judge Ordman found that Respondent had violatedSection 8(a)(1) of the Act during 1974 by coercive interro-gation of its employees, threats against their union activi-ties,promises of benefit to encourage their abandonmentof the Union, creation of the impression of surveillance oftheir union activities, and solicitation of grievances to detertheirunionizing efforts.He further found merit in theUnion's election objections and recommended that theelection in Case 10-RC-10079, be set aside by the Boardand that a new election be held. Although the GeneralCounsel stated in his brief that exceptions to Administra-tiveLaw Judge Ordman's decision had been filed, theBoard, as of this writing, has not issued its decision in thatcase.6The Respondent moved at the outset of the hearing in the present casefor summary judgment in its favor,relying on the Board's decisioninJeffer-son ChemicalCo, Inc,200 NLRB 992(1972).Idenied this motion from thebench.InJeffersonChemicalthe Board affirmed a (then)Trial Examiner's Ordergranting summary judgment in favor of a respondent when the-complaintagainst it alleged unlawful surface bargaining in violation of Sec.8(a)(1) and(5) of the ActNoting that the General Counsel had already prosecuted acomplaint against the same respondent,the gravamen of which was an un-lawful unilateral action in violation of Sec 8(a)(5) and(1),and furthernoting that the earlier complaint had derived from a separate,but broad,8(a)(5) and (1) refusal-to-bargain charge, the Board affirmed the TrialExaminer's ruling The Board held that,on the basis of the broad gaugedcharge and in light of essentially contemporaneous events from which theearlier complaint emerged, the General Counsel was on notice to investigateall aspects of the 8(a)(5) and(1) allegations of the charge and that his failureto litigate bad-faith bargaining in that case did not Justify his later attemptto litigate surface bargaining on the basis of a subsequent charge and com-plaintThe Respondent seeks to bring the present case under the ambit of theJeffersonChemicalrule by averring that the earlier complaint herein (inAdministrative Law Judge Ordman's case)involved violations of the sameSections of the Act(Sec 8(a)(1) and (3) and that the events on which theallegations of the present complaint are based-i e., the limited recall ofemployees on and after January 6,1975-had alreadytaken place when thehearing in Administrative Law Judge Ordman's case occurred in the secondhalf of February 1975 I disagreed because the Board's decisioninJeffersonChemicalis inapposite.Administrative Law Judge Ordman's case did notinvolve a complaint emanating from a broad 8(a)(3) and (I) charge(if thereis such a phenomenon) nor does the present case constitute a differentaspect of the same 8(a)(3) and(1) violation alleged in the complaint inJudge Ordman's case The earlier complaint alleged an unlawful dischargeof one person at a certain time whereas the present complaint involves analleged unlawful refusal to recall totally different employees at a later time GOULD,INC.181The February 1975 hearings by Administrative LawJudge Ordman also come into play in the present case inthat the attendance thereat of a number of union adherentsas witnessesor spectators was reported by Respondent tothe Department of Employment Security of the State ofTennessee. Respondent's action in reporting their atten-dance is, as previously mentioned, the subject matter of theallegation of the present complaint that Respondent there-by independently violated Section 8(a)(1) of the Act.C. Administrative Notice of the Aforementioned Prior BoardProceedingsAt the hearing I was asked by the General Counsel andRespondent to take administrative notice of portions of thetranscript of the proceedings in Administrative Law JudgeOrdman's case and I agreed to do so. Respondent's-counselparticularly noted in this regard that he had no objection tomy taking of such notice where that transcript indicatedRespondent's knowledge of the union activities of its em-ployees.I shall also take notice of the Board's decision at 216NLRB No. 183 to the extent that the Board's findingstherein and its conduct shown by the record in the presentcase indicate Respondent's continuing animus towards theunion activities of its employees. Should Respondent fileexceptions to my decision herein, it will have the opportu-nity at such time to show why the taking of such notice isimproper.7Further,there is no essential relationship between the acts(discharge andrefusal to recall)which constitute,respectively,the gravamen of the 8(a)(3)and (1) complaint in the-two cases.Consequently, I see no basis for con-cluding that the General Counsel was on notice to investigate the possibilityof an alleged unlawful refusal to recall(the substance of the charge herein)on the basis of the charge(m Administrative Law Judge Ordman's case)alleging an earlier unlawful discharge.The General Counsel is,after all, notempoweredby the Actto file his own charges and his investigation is usual-ly limited to inquiry into the allegations of charges filed with him by privateparties.Were the General Counsel to take it upon himself, as a policy, to gobeyond those allegations, any charge filed with him would become a hunt-ing license and such a license would have no prospective seasonal limitation.The resulting disruption to the affairs of a chargedparty, the administrativequagmire which the office of the General Counsel would become and theinordinate delays in obtaining justice as to the normally limited mattersalleged in a charge are hardly difficult to imagine7 I reject Respondents contention at the hearing and in its brief that nonotice should be taken of facts in respect to anmrus as established in priorhearings. This argument rests on Respondent's assertion that Administra-tive Law Judge Ordman in his Order denying consolidation (G.C Exh 1(k)herein)"could see no relationship between allegations in the outstandingcomplaint and the matters heard before him in the previous trial." Thisassertion, however, is directly contrary to Administrative Law JudgeOrdman's conclusion which was that:... the facts and issues involved [in the present case] apse from andare directly related to,at least in substantial part, the events involved inthose consolidated cases [previously heard by Judge Ordman] (See G.C. Exh. 1(k) herein at p. 5; brackets mine).In any event the notice taken here of facts indicating Respondent's animusrelates to the Board decision in Administrative Law Judge Powell's caseand, as noted,-is supplemented by facts which are set forth in the record ofthe present case and which will be discussed hereinafter.Finally, it is Boardpolicy to consider an employer's historic animus towards the union activi-ties of its employees in evaluating the employer's subsequent activities toalter or discontinue the employment status of employees so engaged. E.g,ParamountCap Manufacturing Company,119 NLRB 785, 787 (1957), enfd260 F 2d 109 (C.A 8, 1958)D. In Further Regard tothe Layoffs;the Interrelation ofthe Causesof the Layoffsand the Basis Upon Which someEmployees Were RecalledWhile the layoffs themselves are not alleged to be anunfair practice there is, of course, a correlation between thelayoffs and the recall.On December 18, 1975,Ted Filson,the general managerof Respondent's heating division gave a speech to the em-ployees of the Cookeville plant in which he announced theplant shutdown which occurred on or about December 20,1975. In this speech Filson attributed the need to close theplant to the general economic condition of the UnitedStates at that time and more particularly to Respondent'seconomic losses at the Cookeville plant since its opening.He stated that Respondent's losses had been caused by:1.The inefficiency of the employees("some people notcaring whether this plant survives or not");2. absenteeism;3. disciplinary problems, hostility,and friction;and 4. in-flation(price increases and increased labor costs).In addition to these remarks by Filson dealing withRespondent's economic condition at the time and bearingon the specific subject of Respondent'smanufacturingproblems, Respondent presented a considerable amount oftestimony and exhibits dealing with complaints from itscustomers during the latter part of 1974 wherein the cus-tomers took Respondent to task for the improper manufac-ture, assembly,or packaging of heaters which the custom-ers had received from Respondent.Shortly prior to the time the plant was reopened in earlyJanuary 1975, Filson testified that he determined that indi-vidual employees would be recalled based on certain crite-ria.These criteria were: 1. productivity (or efficiency),i.e.,the ability to produce products at a,reasonable rate ofspeed;2.absenteeism i.e., whether the employee had agood prior record for showing up for work,when sched-uled; 3. the record of the employee for staying at his workstation and keeping on the job;and 4.the employee's ver-satility, viz,his or her ability to perform different jobs.Respondent argues that it did,in fact,apply these crite-na in recalling employees and that this method of recallhas paid off by enabling it to have a better,albeit smaller,work force since the recalls began on January 6, 1975.Thus,Respondent points out the uncontradicted testimonyof its witnesses that whereas plantwide employee produc-tivityprior to the layoff was in the range of 76 to 83 per-cent of expected output, it has been in the range of 90 to 95percent subsequent to the recall.Respondent also points tothe testimony of its line supervisors that the quality of heat-ers produced since the recall has improved and Respon-dent notes in its brief the absence of evidence of furthercustomer complaint on this score.From the foregoing Respondent asserts that since its se-lection of employees for recall has borne fruit in enhancingthe efficient operation of the plant, this, proves its conten-tion that employees must have been selected for recall onthe basis of the nondiscriminatory criteria to which Filsontestified.I reject this line of argument.What Respondent is at- 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDtempting to establish here is the following cause-effect rela-tionship. It seeks to argue that since its plant efficiencyimmediately improved with the elimination of these 17 em-ployees, then these 17 must have been the employees whowere the least efficient, most absent, etc., whereas the em-ployees recalled must be more efficient, less absent, etc.,than the 17. But such an argument is invalid on the basis ofthe record here, that is, it could only have validity if theinstant 17 employees were the only employees not recalled.However, as Respondent concedes in its brief, some 180other employees likewise have not been recalled.8 Hence, ithas not- been established on the basis of the present im-proved plant 'efficiency that the 17-as a group-are lessefficient,worse in attendance, etc., than the employees re-called. Such a determination could only be arrived at aftercomparison of the records of the 17 with the records of the100 to 110 recalled. No such demonstration appears in thisrecord.-For his part the General Counsel presents an argument(by way of introduction to his contentions with respect toeach individual alleged discriminatee)which- passesthrough the same area as the foregoing argument of Re-spondent, albeit in the opposite direction. Since this argu-ment of the General Counsel, although not presented assuch, could, if meritorious, dispose of the entire case on the8(a)(3) allegations of the complaint I will treat it as if it hadbeen offered for that purpose.-Thus,theGeneralCounselconcedesthattheRespondent's recall system-whatever it was-was obvi-ously designed to reestablish the work force with peoplewho would not cause the same problems which had in sub-stantial part resulted in the shutdown of the plant in De-cember 1974.Against the background of this concession the GeneralCounsel then proceeds to analyze these problems as out-lined in Filson's speech on December 18, 1974. Such prob-lems again,according to Filson, were inefficiency, absen-teeism,disciplinaryproblems, hostility, friction, and,finally, inflation (high cost of labor and materials). Takingthese problemsseriatimtheGeneral Counsel first notesthat there is nothing that Respondent could do to controlinflation.As to the other problems-leaving aside for themoment the matter of employee hostility and friction-theGeneral Counsel points out that during 1974, and, particu-larly, the second half of the year, Respondent vigorouslypursued a program of doing away with the employee prob-lems of inefficiency, absenteeism, and misconduct throughthe gradual steps of counseling, oral warning, written repri-mand, suspension, and, ultimately, discharge of malinger-ers. By means of this program, the General Counsel asserts,the Respondent should have been able to identify thoseemployees experiencing difficulties in these various perfor-mance areas long before the layoff in December 1974 andshould have either-eliminated the problem or the employeehimself by that time. From this, the General Counselwould deduce that the criteria which Filson claimed heused in recalling employees, i.e., individual efficiency, goodSAnd, indeed, one of the alleged discnmmatees herein, Virginia Williams,has been recalled from time to time since January 6, 1975, as previouslymentionedattendance, etc., were all redundant.The General Counsel, having thus rejected Respondent'sclaimed criteria for recall, then proceeds, in effect, to arguethat the only employee problem adverted to by Filson inhis instant speech which still remained at the time of thelayoff was employee hostility and friction. And, equatingsuch "hostility and friction" with the union activities ofsome of the employees, the General Counsel asserts thatthe real criterion which governed Respondent's decision asto which employees to recall was whether or not the em-ployee was a union adherent. Since all 17 alleged discrimi-natees herein were union adherents, the General Counselconcludes that Respondent's refusal to recall them must,therefore; have been for this reason.While I agree, as will appear, that Respondent's statedcompany philosophy was opposition to labor unions, I findno merit in such a simplistic approach to the case.For there are varying degrees of efficiency, absenteeism,steadfastness, etc., among employees and there is no reasonwhy an employer in the exercise of good-management in alimited recall after layoff may not recall his best employ-ees, that is, those whose past performance has been themost efficient and characterized by the least amount ofabsenteeism or dereliction, etc. On such a basis, an em-ployee with a lower performance-albeit not a problemperformance-would not be among the first recalled.This is not to say that Respondent did in fact recall onlyits best employees here. What I hold here is that Respon-dent obviously had the right to do so. By the same token Ido not hold that Respondent was only motivated by a de-sire to improve, plant efficiency when it selected certainemployees for recall on and after January, 6, 1975, but re-jected others. Nor do I now hold-that Respondent was onlymotivated by a desire to eliminate union adherents (thecauses of hostility and friction) when it rejected these 17for recall.Thus, all that can be said at this juncture is that there isno easy way to resolve the 8(a)(3) allegations of the com-plaint.Hence the question of the illegality of Respondent'srefusal to recall any-one of the 17 employees must turn, asusual, on establishment by the General Counsel by a pre-ponderance of the relevant probative evidence that such anemployee was denied recall because of his or her unionactivities rather than-sinceRespondent here has ad-vanced this affirmative defense-the failure of such em-ployee to meet its criteri a for recall.In evaluating the Respondent's defense the validity ofthe criteria as purportedly applied to each discriminateewill be- analyzed and some comparison will be made be-tween the capabilities of the 17 alleged discriminatees andthe performance of employees who have been recalled inthe various areas of the plant where the instant 17 employ-ees worked prior to the layoff. This analysis will also con-sider the factor of employee seniority in view of the asser-tion of Respondent's plant manager, Bittner, at the hearingthat seniority was used as a tie-breaker (in cases where twoor more employees of equal ability were considered forrecall to onejob), and likewise in view of the circumstancesthat some 180 or more other employees are still laid off inaddition to the alleged discriminatees.- E.Work Areas of the Plant Involved Herein; JobFunctions,-Some NomenclatureGOULD, INC.183No. 183) in respect to Respondent's animus towards theorganization of its employees at the time of the hearing inAdministrative Law Judge Powell's case in 1974:The plant areas where-the alleged discriminatees, vari-ously, worked were departments 405, 406, 415, and 416.While there- was some confusion -in the testimony ofRespondent'switnesseson the division of work betweendepartments 405-and 406, it appears that 'both before theDecember 1974 layoff and since the recall the basic weld-mg, sheet metal; and wire cutting work for the -frame orsupport structures of -both strip heaters and duct heatershas been performed in departments 405- and 406.9In department 415 strip heaters were and are now assem-bled and packed. Prior to the layoff there were three as-sembly fines, the third- of which was discontinued after theDecember 1974 layoff. Line "1" did and now does consistof employees working under an overhead merry-go-roundconveyor. The support structure (racks) for strip heatersare placed on this conveyor. Employees sitting at tablesbelow and to the side of this conveyor remove the rackfrom the conveyor, string coils on it and return it to theconveyor. The next group of employees along the conveyorthen remove the rack plus coils and "tie off" the wiresattaching the appropriate nuts, bolts, and washers. Thecompleted heater is then checked, packed, and sent to stor-age for shipment. A certain amount of welding may also beperformed on line 1.-The functions of line 2 of department 415 include inessence the same functions as line 1, that is, stringing ofcoils, "tying off," checking, and.packmg.Between the lines are operators of miscellaneous but re-lated machines such as coiling machines and punch press-es.Certain work has been and is still done off line fromlines 1 or 2-where employees working-at their own paceperform the entire heater assembly; i.e., stringing and tyingoff.Department 416 handles the assembly of duct heaters.There is a standard heater line and a special heater line. Onthe'standard duct heater line the standard heaters are rundown a roller conveyor- where operators install compo-nents, wire the components, assemble the heaters, attachthe doors, inspect the completed products, and packagethem.-On the special line each operator usually performs theentire assembly of the heater on which he or she is work-ing. These employees Out the rack together, put wrapperson, assemble all the components, wire the components, putheater doors on, attach the manual disconnect switches,clean and inspect the heater, and box it for shipment.Other miscellaneous operations are also performed indepartment 416- off line.F. Respondent's Animus Towards the UnionAs I have previously noted, I have taken notice of thefollowing finding in -this, regard by Administrative LawJudge Powell which was adopted by the Board (216 NLRB9With theirsubdivisions407 and 408.Respondent's attitude toward unions is demonstrat-ed by its policy of questioning prospective employeesat job interviews as to their union membership or sym-pathies. Job applicants were told that Respondent didnot have a union and did not need a union. FrankHoward, a machinist who at one time had-conductedseveral interviews as the only representative of Re-spondent in Cookeville,, admitted asking employees ifthey had been- involved in any union activities, ex-plaining that he "did not want to be responsible forhiring or being instrumental in hiring someone with aunion background." He advised one applicant (An-derson) to deny the fact that he had once been the vicepresident of a local union if anyone asked him.The "stated Company philosophy"concerning la-bor unions was also revealed by Leggitt (Manager ofManufacturing) at meetings with employees to.be thatRespondent did not desire to have third party repre-sentation "because we feel like we don't need anyoneto speak for [the employees].,,Nor had Respondent's attitude towards ` the Unionchanged by the time of the events in question in the presentcase. Thus, as will appear -in the next section of this Deci-sion,Respondent engaged in a particularly vindictive har-assment of its union adherents by reporting to the Tennes-seeDepartment of Employment Security the identity ofemployees who were in attendance at the hearing of theUnion's charge against the Respondent which was heardby Administrative Law Judge 'Ordman in February 1975.Further at the time of the hearing in the present case anotice was published on Respondent's bulletin board at theplant in which Respondent adverted to AdministrativeLaw Judge Ordman's recommendation to set the Septem=ber 1974 Board-conducted' election-aside and to hold a newone. In this notice Respondent exhorted its employees tovote against the Union in any new election. -G. The Independent 8(a)(1) Allegation that RespondentReported the Attendance-of Union Adherents atAdministrative Law Judge Ordman's Hearing to theTennessee Department' of Employment SecurityAdministrative Law Judge Ordman's hearing in consoli-dated Cases 10-CA-10735,et al.was'conducted during theperiod February 18 through 27, 1975. On February 21,1975; Respondent sent the following letter to the TennesseeDepartment of Employment Security:Clyde WarrenClaims Center, TDFS263 W. Spring St.P.O. Box 509Cookeville, Tennessee 38501Dear Mr. Warren:Enclosed is a partial list of Gould employees pres-ently on layoff and drawing unemployment comperesation. A number of these people contained on this list 184DECISIONSOF NATIONALLABOR RELATIONS BOARDhave been appearing in court as witnesses againstGould-and will be paid $20 per day plus mileage andexpenses. This list is not complete by any means, but Ithought it would serve as a reminder to you to checktheir earnings.If you need any further information from me pleasecall.Ray A. WilhoitPersonnel ManagerThe list of employees enclosed containednames of em-ployees who were calledas witnessesby the General Coun-sel but also, as Respondent concedesin itsbrief,numerousothers who were merely in attendance at the hearing. ClydeWarren, the official to whom the letter was directed, didcall the listed employees into his office to inquire whetherthey had receivedwitness feesand either Warren or one ofhis assistantsinterviewed them. Those who had merelybeen spectators at the hearing so informed Warren. Someof the employees on the list who were merely spectators,and notwitnesses,were Ina Gore, Virginia Dietz, Joe Far-ley,Linda Grider, Reba James, Ruth Myers, Mary Hunt,Bertha Gibbons, Mary Pistole, J. B. Davis, GaryBurgess,Linda Anderson, Conroe Moss, and William Nevins. Em-ployee Ken Romines was also reported even though he wasnot in the State of Tennessee at the time.Respondent contends that it reported these employees tothe Tennessee Department of Employment Security in or-der to keep its unemployment taxes ata minimum.That is,says the Respondent, it is customary for employers to re-quest a check on the earnings, of their laid-off employees,because any laid-off employee who has obtained other em-ployment cannot claim unemployment compensation forsuch period. By maintaining such a check, says Respon-dent,itcanhold down the number of unemploymentclaims againstits state account and thereby reduce its un-employment tax. And it is clear that the State of Tennesseeconsiderswitnessfees and fees for jury duty as income dueto employment.10I reject this contention for the simplereasonthat theabove-namedemployee spectators did not testify and thereisno evidence that any of them were subpenaed by theGeneral Counsel to testify.Moreover, had Respondentbeen willing to waituntilthe last day of AdministrativeLaw Judge Ordman's hearing (February 27, 1975) it wouldhave known they would not testify.Respondent also contends that itslistwasnondiscrimi-natory because it contained the name of GaryBurgess, asupervisor.WhileBurgess isnot on the list of stipulatedsupervisors within the meaning of Section 2(11) of the Actsubmitted at the hearing, the record shows that he was aline supervisor in 1974 with duties similar to those of stipu-lated supervisors,Margaret Way and Reba Gentry. I, ac-cordingly, find that as, of 1974 Burgess was a supervisorwithin the meaning of Section 2(11) of the Act. Eventhough I find that Burgess was a supervisor at that time, Inevertheless reject this contention. I so hold for the reasonsthat others named on the list were employees and the listwasdiscriminatory, that is, it was very carefully drawn to10Warren crediblyso testifiedisolate and identify employees which constituted the groupfrom which witnesses against Respondent were to bedrawn, that is, employees who supported the union in thecase. This implication in the letter is clear from the letter'sstatement that individuals on the list had been appearingas "witnessesagainstGould." The letter made no mentionof witnesses for or supporters of the Respondent, itself.Moreover, several of the above-named spectators had beenunion adherents long prior to February 1975 hearingwhich, as will appear, Respondent well knew. These in-cluded Ruth Meyers and Betty Buttram, both of whom arealleged discriminatees in the present case. Another allegeddiscriminatee,VirginiaWilliams,whosenamealso ap-peared on the list but who did appear as a witness for theGeneral Counsel in the February hearing had, in fact, beenrecalled by Respondent during the period in which she tes-tified, hence could not have been considered by Respon-dent as an employee drawing unemployment compensa-tion chargeable to Respondent's account.From the foregoing, I conclude that Respondent sentthis letter to the Tennesse Department of Employment Se-curity, at least insofar as the named employee spectatorsand Williams are concerned, in order to harass these em-ployees for supporting the Union's charges against Re-spondent and that Respondent thereby interfered with theemployees' Section 7 rights in violation of Section8(a)(1)of the Act.H. The Allegedly Unlawful Refusal To RecallLaid-offEmployees1.Leota MossLeotaMoss began her employment at the Cookevilleplant on March 19, 1973, and was laid off on December 19,1974. She worked in department 416, the duct heater as-sembly department, where she was assigned to the assem-bly line. She ran wire machines, assembled all types of ductheaters, and built sample heaters from blueprints, some ofwhich were for customers and others were used as modelsby operators on the assembly line." Shewas sixth in se-niority in her department-the employees above her in se-niority being Billie Hawkins, Virginia Williams, Lois Rog-ers, Sue Gant, and Sandy Stover.In approximately May 1974 Moss signed a union card.She handed out union literature (which she also kept at herdesk); she attended most of the unionmeetingsand testi-fied at the February 1975 Board hearings before Adminis-trative Law Judge Ordman. Her adherence to the Unionwas, however, well known to the Respondent because sheshowed her union organizer's card to admitted SupervisorMargaretWay about a week after the Board-conductedelection in September 1974 (at thesame time asemployeesVirginiaWilliams and Billie Hawkins showed Way their1These findings are based on the credible testimonyofMoss in thisregard To the extent that Moss' testimony about buildingsamples disagreeswith that of Respondent'switness, supervisor Margaret Way, I do not creditthe testimomy of Way. For Way admittedthat she was not Moss' supervisorand could not observe Moss' work as closely as Way watched the work ofher own superviseesMoss' direct line supervisor,Burgess,and Moss' de-partmental supervisor, McClain, did not testify GOULD, INC.185organizer's cards).Respondent's present plant manager, Ray Bittner, wasthe Respondent representative who was contacted by theRegional Office during the investigation of the Union'scharges herein and provided the explanation to the Region-alOffice why each of the alleged discriminatees were notrecalled. Bittner also testified at the hearing. Supervisorswho worked in the same departments as the alleged dis-criminatees also testified.According to Bittner, Moss was not recalled because shespent most of her time "crimping" wires (fastening termi-nals on to lead wires using a machine) whereas this job hasnot been eliminated as a full-time job and is instead doneby the employee who performs the other assembly work onthe duct heaters. The implication in Bittner's testimony is,of course, that Moss was insufficiently versatile to do otherwork in the department. The further implication inBittner's testimony is that this is the only reason why Mosswas not recalled because he conceded that Moss was agood employee, did -good work, and had no disciplinaryproblems.Moss credibly testified, and Respondent's witness, Su-pervisor Way, confirmed, that Moss spent about half of hertime building or wiring standard duct heaters or assistingemployee Sue Gant mounting components for the standardduct heater line. Way also confirmed Moss' testimony thatMoss would build an entire heater by herself. This testimo-ny is not essentially disputed by Bittner who conceded thatMoss could build some heaters and had worked on theassembly line.From the foregoing it is clear, contrary to the implica-tion in Bittner's testimony earlier referred to, that Moss is aversatile employee.Moreover it was further shown thatthree other employees-Jean Barlow, Linda Clouse, andJudy Cherry-all of whom are junior in seniority toMoss-have been recalled and perform the wiring of ductheaters 100 percent of the time,viz,were recalled withoutany apparent requirement that they do other work. Sincethe wiring of duct heaters was one of the jobs which Mosswas performing at the time of the layoff-along withothers-it follows that the matter of versatility had nothingto do with the decision not to recall Moss. Moreover, evenat this function, it was not shown that Moss' speed at wir-ing duct heaters is less than that of any of these threenamed employees. Hence, based on objective consider-ations, sinceMoss is more versatile than these three em-ployees and is more senior to them, she should have beenrecalled before them.In reaching this conclusion I am not unmindful ofRespondent's argument that an employer is not requiredby law to recall laid-off employees on the basis of senioritywhen an employer had no contractual obligation in thisrespect. However, as I have previously pointed out in thisDecision, Bittner admitted that seniority was applied byRespondent in recalling laid-off employees in 1975 consis-tent with the seniority provisions of Respondent's person-nel handbook (at least where there,was a tie in the relativequalifications of two or more employees considered for re-call to the same job). Since I have found that Moss is atleast the equal of the three instant employees from thestandpoint of versatility-the only reason given why shewas not recalled-and since she has considerable experi-ence in the same work they are now doing, the true expla-nation why she was not recalled ahead of them based onher seniority must lie elsewhere.In these circumstances and against the background ofRespondent's animus towards the Union, I conclude-thatRespondent did not recall Moss because of her union ac-tivitiesand that Respondent thereby violated Section8(a)(1) and(3) of the Act.2. and 3. Betty Barlow and Linda MayberryInasmuch as Respondent's reasons for refusing to recallthese two employees are in large measure the, same andsince they worked together in the same area, I will combinefor purposes of discussion hereinafter the issues with re-spect to the failure to recall each of them.Both were active and well known union adherents. Thus,Betty Barlow signed a union card; helped get cards signed;attended union meetings; handed out union literature in-side the plant building before worktime; testified in behalfof the General Counsel- in the February 1975 hearing be-fore Administrative Law Judge Ordman; showed her fore-man, Carlos Turner,12 her union organizer's card about aweek after the election in September 1974, and served as aunion observer in that election.Linda Mayberry signed a union card in December 1973and solicited other employees to sign union cards. She at-tended most of the union meetings, about 15 in number,wore a union decal on her purse, and showed, her unionorganizer's card to supervisors Carlos Turner and DonMalone. Linda Mayberry also testified on behalf of theGeneral Counsel in the February 1975 hearing before Ad-mimstrative Law Judge Ordman.Betty Barlow and Linda Mayberry were both good, ex-perienced, and versatile employees with high seniority indepartment 405-the department from which they werelaid off. Neither had any oral or written reprimands, norwas either shown to have had any disciplinary problems,orto have required counseling for any performance problem.Both had been complimented on their work by,SupervisorSommers and another supervisor by the name of Kirby.Sommers on one occasion told Linda Mayberry and BettyBarlow that they were very skilled.Betty Barlow began work for Respondent on December4, 1972, in department 415 as ,a welder, where she alsopulled leads, strung, and tied off. Thereafter she bid intodepartment 406 where she ran a brake press, a welder, anda shearing machine, and also did work on layout and onpunch presses-five different functions. She was first .inseniority in her department (406) at the time she was laidoff on December 19, 1974.Mayberry began work on November 7, 1973, in thecrank case department where she formed heaters, "highpot" tested, performed packing and molding work, ran a12 Inasmuch as Turner occupied the position of department foreman andinasmuch as Dick Sommers,stipulated to be a supervisor within the mean-ing of the Act, occupied the same positionin another department, I findthat Turner like Sommers is a supervisor within the meaning of Sec: 2(11) ofthe Act. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDwelder and a punch press,and cut wire.Thereafter, shetransferred to department 406 where she did layout andran shearing machines,punch presses, and the brake press.She also performed set up on the brake press and shearingmachines.She'likewise trained other employees.Thus, in-cluding training she performed five different functions. Shewas fifth in seniority in 406 at the time of the layoff._Betty Barlow and Linda Mayberry worked togetherwhen running the brake press machine.Since they also per-formed setup work on this machine they received 10-cent-per-hour extra pay for this duty.The variety of work experience of Barlow and Mayberrywas essentially corroborated by Respondent'switness,Dick Sommers,their supervisor.Sommers further testifiedthat they worked on the brake press 80-90 percent of thetime,whereas LindaMayberrytestified that she worked onthismachine only half to five-eighths of her time. -WhileBetty Barlow could not recall how much of her time wasspent on" other jobs besides the brake press, I conclude,since-Mayberry would have a better idea than her supervi-sor as to how much time she{spent on the brake press, thather testimony is more-reliable on this-point than that -ofSommers. I therefore conclude that she'did indeed spendfrom half to five-eighths of her time-on that machine priorto the December layoff, and I further conclude, since sheand Betty Barlow worked together on that machine, thatBarlow's time spent at such work was about the same asthat of Mayberry.t3Bittner claimed at the hearing that Barlow was not re-called because others who were recalled were more versa-tile than she-He'then mentioned that some four recalledemployees could each-perform four or five of thedepartment's functions.Bittner and Sommers both testifiedthat the brake press is now run only about 20 percent to 30percent of the time. Bittner also asserted at the hearing thathe heard from Respondent's nurse that Barlow has a backproblem which causes her to have trouble lifting.Bittner asserted at the hearing that Linda Mayberry wasnot recalled for essentially the same reasons as Betty Bar-low, i.e., -she could not do other work, other recalled em-ployees were'more versatile than she, and that the brakepress is now operating only part of the time.As to Bittner's contention that Betty Barlow has a backproblem and cannot do lifting,-these matters were not men-tioned by Bittner when he provided the Board investigatorwith Respondent's'reasons for refusing to recall Betty Bar-low. In any event,Barlow'stestimony,which I credit, wasthat she has'had no back trouble for 2 years and was neverunable to perform work for this reason.She did suffer apinched nerve in her neck due to an injury to her cervicalrib suffered at'work during the early part of 1974 and wasoff for 2 months at that time but she was dismissed by thedoctor in June 1974. Thereafter she did lifting when neces-sary but also obtained assistance at times from male em-ployees-which was not an uncommon occurrence at theplant. 1413 I do not credit the testimony of Plant Manager Bittner that Barlow onlyworked the brake press because'this testimony is at odds with the testimonyof Sommers,the supervisor on the scene.14 Sommers admitted that Barlow did lifting in the second half of 1974Bittner'sclaim that Betty Barlow and Linda Mayberrycould not perform other work is'not borne out by the testi-mony of either Barlow -or Mayberry or Sommers. Otheremployees described by Bittneras "more versatile" thanMayberry or Barlow could only perform about four or fiveassignmentsaltogether=the same, as I have found, thatBarlow and Mayberry could perform.--Still other recalledemployees have performed only one or primarily one jobboth before andsincetheDecember 1974 layoff. WhileSommers - testified- that Barlow and Mayberrywere notgood at operating the shear-when he, Sommers,first cameinto the department he admitted he never reprimandedthem for their performance and he did not deny that hehad complimented them. Sommers further admitted thatboth operated the shearing machines up until the time ofthe December 1974 layoff.,While it is true that the brake press-now operates only20-30 percent of the time, other functions which Barlowand Mayberry can perform, such as operating the shearmachine and punch, press, doing, layout work, welding(which Linda Mayberry did in the crankcasedepartmentand Barlow did in department 406) are still being carriedout.There are at least 12 employees now working in depart-ment 406, all of whom are junior in seniority to Barlow and8 of whom-atleast-are junior to Mayberry. While it hasbeen shown that Betty Barlow and Linda Mayberry are asversatile as,- ormore versatile than, these employees theseniority of Barlow and Mayberry was notused as a "tiebreaker" to cause their recall, despiteBittner'stestimonythat seniority was relied upon where ties occurred. As withMoss, the reason why Betty Barlow and Linda Mayberrywere not recalled lies elsewhere than in the explanationoffered by Respondent.Against the background of Respondentsanimus towardsthe Union and its desire to do away with employee "hostili-ty and friction" I conclude that Betty Barlow and LindaMayberry were not recalled because of their union activi-ties, and that by refusing to recall each of them, Respon-dent violated Section 8(a)(1) and (3) of the Act.ls15 In dealing with the cases of Betty Barlow and Linda Mayberry I havein several instances credited their testimony particularly where,as noted, itinvolvedmatters where their knowledge would be greater than that ofRespondent's witnesses, Bittner and Sommers Both Betty Barlow and Lin-da Mayberryimpressed me as sincere witnesses who testified in a straight-forward mannerIreject the attack on Barlow'scredibilitybased on statements made byher to the Tennessee Department of Employment Security that she received$20 only as "expenses" (and not as a witness fee)from the Board when shetestified in the prior proceeding in February 1975. At the time she spoke toTennessee State officials about this matter, she had received no money,hence had no written explanation as to what she would be paid for. More-over, her subpena did not clearly advise her that she would receive witnessesfeesqua feesfor testifying Thus the subpena states:Notice to Witness-Witness fees for attendance,subsistence, andmileage under this subpoena are payable by the party at whose requestthe witness is subpoenaed.This can be read in such a manner that"attendance,subsistence, andmileage" are the compound objects of the preposition "of " While thesentence may also be parsed to the result that "witness fees . . subsis-tence and mileage"are the compound subjects of the verb"are" (paya-ble), it is not surprising in my judgment that a subpoena recipient mightgive the sentence the alternative construction,supra GOULD, INC.1874.VirginiaWilliamsWilliams was hired on January 3, 1973. Since that timeshe has assembled and wired duct heaters, has worked onthe strip line, welded, assisted the welder, strung and tied,pulled leads, put on lids and dust covers, cleaned heaters,swept the floor, and built some of the larger special heaters.Williams was laid off on December 20, 1974, but unlike theother alleged discriminatees herein, she has been recalledon occasions since that time. Thus she worked from Febru-ary 14 to March 14, 1975, again from April 7 to May 6,1975, and was working at the time of the hearing herein,having been recalled again on June 2,1975.Williams is first in seniority in her department (No. 416)at the present time and was second behind alleged discri-mmateeBillieHawkins at the time of the December 1974layoff. She has-been complimented for her work by varioussupervisors and officers of Respondent suchas . Burgess,McClain (department supervisory for department 416),Leggitt,Malone, and Wilhoit.She signed a union card, attended union meetings, andshowed her union organizing card to Supervisor MargaretWay at the same time the other alleged discriminatees, Bil-lieHawkins and Leota Moss, showed their organizingcards to Way in September 1974. Williams also testified inbehalf of the General Counsel in the February 1975 hear-ings before Administrative Law Judge Ordman.In its brief Respondent contends that Williams has beenrecalled only sporadically when there has been work in thestandard duct heater line. Respondent contends, however,thatWilliams has not been recalled to work at other func-tions because she "consistently complained" when she hadbeen assigned other work.In support of its contention that Williams was only re-called when there was work for the standard line, Respon-dent citesWilliams' own testimony wherein Respondentclaims she testified that she was recalled and laid off withthe same group. Her ultimate testimony in this regard,however, was that different ones were laid off when shewas and that there was a possiblity that she "would get thenames mixed up." More importantly, however, her testimo-ny is undisputed that, while she was in layoff status, otheremployees were performing the same type of work as sheperformed.As to Williams' constant complaining the record indi-cates some two complaints having largely to do with herpreference to work under the supervision of Burgess ratherthan that of Way.I,accordingly, conclude that the failure of Respondentto recallWilliams on a continuing basis had nothing to dowith lack of work she could perform proficiently nor withher complaining. I conclude rather, against the backgroundof Respondent's animus towards the Union and its particu-laranimus towards the support of Williams for theUnion-as shown by its aforementioned effort to reporther to the Tennessee Department of Employment Securityat a time when she was actually working for Respondent-that Respondent has refused to recall Williams to workcontinuouslysinceJanuary 6, 1975, because of her Unionactivities and that Respondent has thereby, violated Section8(a)(1) and (3) of the Act.5.BillyMayberryBillyMayberry was hired on or about October 9, 1973,in department 406 and was laid off on December 19, 1974.At the beginning of his employment- he worked about 3months as a welder, then for about-3 months as a brakepress operator and thereafter until his layoff he did layoutat which he was engaged 90 percent of his time. He also didwork on the shearing machine and trained other employeesto do layout work.Mayberry signed a union authorization` card, attendedunion meetings,passed out union literature from his tablein his department, and discussed the upcomingelection inSeptember 1974 with his supervisor, Sommers, at- whichtime he told Sommers that employees would vote for theUnion because of the way Respondent had been treatingthe employees.According to Bittner,Mayberry was not recalled be-cause he was slow, repeatedly made mistakes, and causedrework. This was confirmed by Mayberry's supervisor whotestified thatMayberry's errors in layoff caused a consider-able amount of scrap most of which could not be -reused.This scrap problem also resulted in downtime to operatorsand also to supervisors or stockers when the latter had toreplace the scrapped parts.Mayberry admittedcausingscrap.While he contended that some of this was due toerrors in engineering, he further admitted that he had diffi-cultymaking new layouts, thus suggesting that he himselfsuffered from some lack of expertise. He also admitted hewould permit as many as 300 to 400 improperly designedpieces to be run on a machine before calling it to anyone'sattention. Finally, he conceded that there were other jobsin the department which he could not perform such as op-erating the n.c. press, performing rack assembly, fabricat-ing flexatherm, or setting up the power punch press.The layout work in this department is- now being- per-formed by Ronnie Malone and it takes 30 to 50 percent ofMalone's time. Malone does all of the set up work now andthere is no-longer a scrap problem. Malone also does weld-ing, sets up and operates the n.c. press, fabricates flexat-herm, and sets up the punch press-most of which May-berry cannot do.From the foregoing it is clear that Respondent recalledMalone as a better and more versatile employee than May-berry and that Malone's performance since recall has ex-ceeded that of Mayberry prior to the layoff. Since it is wellsettled that union adherence does not insulate the adherentfrom the process of employee selection based on economicnecessity I conclude that Respondent's failure to recallMayberry was for good cause and not for discriminatoryreasons and that Respondent did not thereby violate Sec-tion 8(a)(1) and (3) of the Act. I shall, accordingly, recom-mend dismissal of this allegation of the complaint.6.Betty ButtramBetty Buttram began working for Respondent on April4, 1973. She is now in layoff status. She worked on line twoin department 416, the duct heater department.Her dutiesinvolved wiring of the heater and performing the completeassembly of its components including the stringing of coils, 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrapping of coils, putting on doors and door panels, andinstalling the frame and box.16 As with other employees inline two she received 10 cents more per hour because sheassembled special heaters. She was ninth in seniority in herdepartment prior to the, layoff. Way namedsome18 peoplewho have been recalled to work in department 416-also,as noted, alleged discrimmatees Moss and Hawkins, whoare seniorto Buttram, have not been recalled.Buttram signed a union authorization card, attendedunion meetings, carried a union key chain with her lockerkey on it, was offered an antiunion badge by her supervisorwhich she took off after an hour, and attended the hearingbefore Administrative Law Judge Ordman as a spectatoron February 26, 1975, which was, however, the only dayshe so attended. The fact that she was reported by Respon-dent-in its aforementioned letter dated February 21, 1975(5 days before her attendance at the hearing) to the Ten-nesseeDepartment of Employment Security shows beyondcavil that Respondent was already aware that she support-ed the Union. As I have already held with respect to herand other spectators at the hearing who were identified inRespondent's letter, this fact also shows Respondent's har-assment of her because she gave the Union such support.Bittner testified that she was not recalled because shelacked the versatility of other employees, was below aver-age in productivity and was warned about leaving her workarea early on one occasion to go to the timeclock. Waylikewise testified that Buttram's only job was to wire spe-cial duct heaters, that she lacked versatility and was slowerthan the other girls.As to the matter of leaving early, some 15 to 20 otheremployees were lined up at the timeclock on the same oc-casionas that on which Buttram was warned. One of them,Polly Cowan, has been recalled to work in department 416.As to the testimony of Bittner and Way that Buttramcould only wire special duct heaters, I specifically discreditit. Itis notonly contrary to Buttram's testimony but is alsocontrary to the testimony of Bittner that employees on thespecialline in this department did the whole heater assem-bly (except on'those occasions when a rush order comes inat whichtime somepeople do one part of the operationand others do the rest).As to the matter of Buttram's versatility, Bittner statedthat, but for her claimed lack of the degree of this qualitypossessedby employees now working in this department,she would probably have been recalled. Consistent with myrejection,supra,of the other claims of Bittner and Waythat Buttram could only wire special heaters, I likewisereject this contention. Buttram performed all aspects ofheater assembly as noted. Further, sheassistedin the as-sembly of the largest heater ever produced by Respon-dent-a photograph of which appeared in a local newspa-per. Buttram and others who worked on the heater are alsoin this photograph. Buttram installed the frame compo-nents and box and did the wiring on this particular heater.Finally some four employees recalled in this departmenteach did only one job both before and after the layoff.As to the testimony of Way that Buttram was not as fastas "other girls,"Way did not specify who the "other girls"were.Hence there is no basis to conclude that she wasslower than all other girls recalled in her department. Fur-ther,Buttram was never counseled for slow productivity,nor is there any indication that she was reprimanded aboutthismatter.I conclude, therefore, that the reason why Buttram wasnot recalled was because of her union activities and hersupport for the Union and that by refusingto recall But-tram for these reasons Respondent violated Section8(a)(1)and (3) of the Act.7.Cecil BarlowElmer Cecil Barlow is the husband of Betty Barlow. Ce-cil Barlow began his employment with Respondent on Oc-tober 7, 1973, in the duct heater department (416). He waslaid off on December 19, 1974. He began in the assemblyand wiring of heaters. After 3 months he became a materi-als handler until about 2 months before his layoff when hewas replaced by Anna Lisa Hammock and Shirley Rogersin that work and he returned to assembling heaters. Hiswork when he returned to the heater assembly includedputting coils into a heater, wiring it, and putting doors onit-as he said, the complete job "start to finish."Cecil Barlow signed a union card, attended all the unionmeetings, and showed his union organizer's card to fourdifferent supervisors, including Ken Klingler and MargaretWay. He testified in the February hearing before Adminis-trativeLaw Judge Ordman. His testimony was that heshowed Klinger his union organizer's card about 3 weeksbefore the Board-conducted election in September 1974.According to Bittner, Barlow was not recalled because oflow efficiency, lack of versatility, low seniority, and disci-plinary problems.The record indicates that Barlow was in fact disciplinedon one occasion for insubordination to Supervisor Way.He was also counseled by Supervisor Tilton for "goofingoff."He was written up by Tilton for this offense in Janu-ary 1974.17 While he did in fact do complete assembly ofheaters as well as materials handling work, he made noclaims in respect to his speed at this work. He further ad-mitted goofing off at times which I conclude was morethan the one incident for which he was written up-whichisconsistent with the testimony of Way on the subject.Finally, he admitted that he was the least senior "man" indepartment 416. And his later use of the word "man" toadmit further that he was the least senior employee on linetwo indicates that he meant least senior "person" by theexpression "man" wherever he used it in the context ofdiscussinghis seniority.His prior job of materials handler to the extent that it isstill being carried on has been combined with the functionof coordinator. And the combined job is now being per-formed by Anna Lisa Hammock. I find no indication inthe record that Shirley Rogers has been recalled. As noted,Rogers, along with Hammock, replaced Barlow at materi-als handling prior to the layoff in December 1974.17The writeup incorrectly shows the date as January 1973 However, as16These findings are based on the credible testimony of Buttram in thisfound,Barlow was only employed from October 1973 to December 1974,regardhencethe writeupmust have been givenin January 1974. GOULD,INC.189Union membership and activities do not, of course, insu-late a union adherent from the hazards of selection forrecall based on past performance nor does union adher-ence create a right to recall prior to employees more senior.From the foregoing I conclude that Respondent has es-tablished that Barlow was not recalled for the reasons ofhis low seniority, his work output and disciplinary prob-lems-at least insofar as his "goofing off" was concerned. Ifurther conclude that by failing to recall Cecil Barlow, Re-spondent has not violated- Section 8(a)(1) and (3) of the Actand I shall recommend that this allegation of the complaintbe dismissed.8. Barbara AllenBarbara Allen began her employment with Respondenton May 13, 1974, as an assembler in department 415. Shewas one of the last employees hired and one of the lowestin seniority in her department. She was laid off on Decem-ber 7, 1974. In department 415 Allen performed the jobs ofstringing and tying off. She also installed thermostats,made boxes, packed, did repair work, hung racks, andstamped. She worked in lines one and two and the lowvolume line, which have been previously described in thisDecision.She signed a union card after the election, passed outunion literature, attended union meetings, and wore aunion sticker on her pocketbook. On the day of the elec-tion in September 1974 (or the day before) she refused towear a "Vote No" pin offered her by Personnel ManagerWilhoit.Bittner testified that Allen was not recalled because ofher low efficiency, lack of mutual dexterity, her troublekeeping up with the line, and that there were more versatileand efficient employees to recall before Allen.Allen received a verbal warning in October 1974 for lowefficiency and a written warning for low efficiency in No-vember 1974. She also admitted having racks pile up on herwhen she was working on the production line.The General Counsel presents a lengthy argument sug-gesting that various discriminatees including Allen wereplaced, purposely and discriminatorily, in low volumework-where their production is measured-that her repri-mands for low production came that time and that, in anyevent, other employees have been recalled who had beengiven warnings for low efficiency. In these circumstances,the General Counsel argues, Respondent's failure to recallAllen has to have been because of her union activities. Idisagree.Allen's inefficiency-racks piling up-began before shewas put on the low volume line. And she was put on thelow volume line on or about September 1, 1974, almost 2weeks before the election and some 10 days before Respon-dent would have any basis to believe she was a union sup-porter (by her refusal of the "Vote No" button) heretoforedescribed'and, in any event, the record does not show thatonly the alleged discriminatees from this department wererelegated to the low volume line.Her problems with low efficiency continued in Octoberand November. This means that she had low productionproblems in about half of the 6 plus months that sheworked. Her efficiency was measured at an average of 65percent during 7 weeks in September, October and Novem-ber, -1974 18 which sharply contrasts with the average effi-ciency rating of the recalled employees which is 90-95 per-cent.As with Cecil Barlow, Allen's union affiliation cannotserve to protect her from rejection for recall based on apast history of inadequate performance.- I conclude thatAllen was not recalled because of her low production andthat by failing to recall her for this reason Respondent didnot thereby violate Section 8(a)(1) and (3) of the Act.Hence, I shall recommend that this allegation-of the com-plaint be dismissed.9.Doris CowanDoris Cowan was employed by Respondenton Decem-ber 10, 1973, and was laid off on December 20, 1974. Sheworked in department 415, performing suchfunctions astying off,stringing,hanging racks, stocking, and installingthermostats. -Her principal job, however,was stringing coilsat which she was engaged most of the time.Cowan signed a union card 2 months beforethe Septem-ber 1974 election and attended unionmeetings. She, alsoattended the February 1975 hearing before AdministrativeLaw Judge Ordman.Bittner testified that Cowan was not recalled because oflow efficiency (low productivity).Cowan's supervisor,Reba Gentry, confirmed that Cowan did not keep up withproduction when Cowanwas assignedto assembly linework. This was noticed becauseunitswould stack up at herwork station, on her table and on the floor beside her. Shetold Gentry on one occasion that she did not care how highthey stacked up and that she would get to them when shecould.19For her part Cowan admitted thatunits sometimes piledup on her. The record also shows that shewas assigned tooff-linework periodically from June to December 1974consistent with Respondent's practice for suchassignmentswhere an employee was having efficiency problems. Sinceoff-linework was measured, unlike the production line,these efficiency problems could be isolated,and an em-ployee working would have the opportunity to developgreater efficiency without the pressure of keeping up withthe conveyor belt pace of the production line.On the basis of the foregoing it is clear,as Respondentargues, that Cowan did indeed have efficiency problems. Itfurther appears that these problems extended overa signif-icant portion of her employment.In all the circumstances I am satisfied that this is the truereasonwhy she was not recalled. For thereis noprobativeshowing that Respondent had any validbasisfor knowing18This is establishedby G C Exh.12 which shows that she was on theefficiency report beginning on September I The efficiency report showsthat the productivityof employees in the low volume line where work wasmeasured19The findings as to this remark are based on the credible testimony ofGentry inthis regard.Cowan waffled in her testimony on the point, firstdenying she made the remark but later saying she could not remembermaking it 190DECISIONSOF NATIONALLABOR RELATIONS BOARDor assuming that Cowan was a union supporter 20 until shewas a spectator at the February 1975 hearing where she satwith other union supporters behind the General Counsel'stable.Even if I were to assume-which I do not-thatCowan was noticed by Respondent at that time 2' I amcontrained to observe this event occurred about _a monthand a half after the January 1975 recalls began and at atime after .a recall peak in the employee complement 22Thus, insofar as this record shows, Respondent had al-ready decided not to recall her and such decision was madeat a time when Respondent did not know she was a sup-porter of the_Umon.I,accordingly, conclude that by failing to recall CowanRespondent did not violate Section 8(a)(1) and (3) of theAct and I shall recommend that this allegation of the com-plaint be dismissed.10. Tim La FeverLa Fever began his employment with Respondent in De-cember 1973 and was laid off on -December 20, 1974. Heworked in department 415 where he spent half of his timewelding and most of the remainderas a materialshandler.He also spent2-3 percent of his time stringing and 2-3percent of his time tying off when there was no work forhim to do in his principal functions. His seniority wassomewhere about the middle in his department.La Fever passed out union cards and had them signedand distributed union literature. He wore a "Vote Yes"button on the day of the Board-conductedelection.-Abouta month before the election he was queried about his feel-ings inregard to the Union by his supervisor, Vergie Null(heretofore found to be a supervisor within the meaning ofSec. 2(11) of the Act).According to Bittner, La Fever was not recalled becausehe lacked versatility and had low efficiency, a high recordof absenteeism and tardiness, and on a number of occa-sionshe left work early. Bittner added that La Fever re-peatedly left his work area without authorization. In fur-ther explanation of the claim that La Fever was notversatile,Bittner testified that La Fever had no training inother areas besides welding and that there is little weldingwhichis nowrequired under Respondent's reduced opera-tions. In this same regard Bittner testified that La Fever20 General Counsel asserts,as a basis to establish Respondent's knowl-edge of Cowan's union activities,that Cowan closely associated with otherunion adherents and the evidence advanced by the General Counsel tosupport the latter contention is the fact that Cowan ate lunch most days inher work area with such union adherentsIreject this contention.Some of the employees with whom Cowan atelunch were shown to be union advocates,but as to others there is no suchshowing In describing her luncheon associates Cowan states simply that thegroup she lunched with were "mainly the tie off" personnel and that thisgroup usually ate lunch together21It is not certain that she was noticed. For her name was not listed in thegroup of union supporters,previously discussed,whose names were fur-nished by Respondent to the Tennessee Department of Employment Securi-ty on February 21, 197522 The existence of this peak on or about February 16, 1975, is establishedby the facts that discriminatee Virginia Williams (who, as previously found,has been recalled from time to time)was recalled along with some fourother employees on or about that date (whereas recalls initially took placeon or about January 6, 1975) and the further fact that a number of these fiveindividuals including Williams were subsequently again laid off.had told a supervisor that La Fever could not do liftingwork because of a back problem.La Fever admitted that he injured his back 2 or 3months after he began employment with Respondent, thathe took off work severaltimes becauseof it, and that hissupervisor got help for him to do lifting work up until 2 or3 months before he was laid off. He also admitted that hisback continued to hurt until he was laid off and-that he stillgoes to the doctor once per month for checkups on hisback. He also admitted that he has notrainingin tying offeven though he has occasionally done this work.La Fever further conceded that he was givena warningby hisforeman,James Luper, for excessiveabsences andthat his line supervisor, Holzhausen,,spoke to him two orthree times about leaving the job. He also testified thatKen Klingler spoke to him on one occasion about the lowlevel of La Fever's efficiency rating during at least 3 weeksof his employment. The efficiency ratings for these weekswere, respectively, 16, 40 and 36 percent.From the foregoing it is,clear that La Fever's principalfunctions were welding and materials handling. Insofar asthe limited welding now going on is concerned it is carriedout by Jackie Farley who, according to La Fever,is a fasterwelder than La Fever, and Edmondson23 Edmondson canalso perform stringing, tying off, staking, lead pulling (forwhich La Fever testified, he has not been trained), andmaterials handling. Farley can also do materials handlingand packing. While La Fever did material handling workup until his layoff his back continued to hurt him and hewould thus not be a prime candidate for recall in that ca-pacity.Itwas not shown whether Edmondson and Farley aresenior toLa Fever whose seniority, as noted, was about inthe middle of those employed in his department before thelayoff.-In all the circumstances I am satisfied that welding, un-der Respondent's reduced operations, is now being carriedout only in a limited manner and is better performed, atleast by Farley, than it was by La Fever. La Fever's recallto materials handling work, at which he spent most of theremainder of his time, would not have been well advised-certainly not prior to healthy employees-because of hiscontinuing back problem of which Respondentwas aware.Finally, serious questions are also raisedas tohis efficiencyand his staying on the job.I therefore conclude that Respondent's reason for refus-ing to recall him was not because of his union activitiesand therefore said refusal did not violate Section 8(a)(1)and (3) of the Act. I shall, accordingly, recommend dis-missalof this allegation of the complaint.11.Mary HuntMary Hunt began her employment with Respondent onNovember 26, 1973, in department 415 and was laid off onDecember 20, 1974. Her initial assignment was on the stripheater line. After about 3 or 4 months she became a check-23Respondentwould haveme take official notice from the transcript inAdministrativeLaw Judge Ordman's hearingthat Edmondsonwas a knownunion adherent However,Bittner admittedthat he wasnot aware at thetime Edmondsonwas recalledof her feelings in regardto the Union GOULD, INC.191er-packer or inspector which became her principal employ-ment thereafter. However, at various times,- she also per-formed such functions as hanging racks, stringing racks,tying off, installing thermostats, ink stamping, spot weld-ing, ceramic-installation, and rack bending. She did quite abit of stringing and tying off during the last 4 months ofher employment in addition to her checker-packer duties.Hunt never signed a union card. However, she attendedunion meetings, carried a union organizer's card and asso-ciated with other union adherents. She was also a spectatorat the hearing before Administrative Law Judge Ordmanin February 1975.Bittner testified that Hunt was not recalled because ofhigh absenteeism and tardiness (including 21 late arrivalsin 1974) and also because she was reprimanded for dis-tracting the work of others and for disciplinary problems.Hunt admitted receiving a reprimand for distracting thework of another employee 2 weeks before the election inSeptember 1974, and also received a reprimand from hersupervisor, Holzhausen, about 2 weeks before her layoff onDecember 20, 1974. She also admitted leaving work earlyon- a number of occasions and she acknowledged that shereceived a warning in May 1974 for her failure to wearsafety glasses. The record also shows, under the generalrubric of disciplinary problems, that on one occasion in thesummer of 1974 Hunt let her racks pile up while she tookan unauthorized break.-Some five - checker-packers (inspectors) have been re-called. These include Pat Cantrell Klingler, Pat Goodman,Nellie Elmore, Evelyn Allison, and Mildred Horner. WhileGoodman, and Klingler were shown, like Hunt, to havereceived reprimands both have more seniority than Hunt 24Allison is also more senior than Hunt according to Hunt. Itisuncertain what is the seniority of Elmore and Homer. 5There is no indication that Allison, Elmore, and Hornerreceived any warnings or reprimands nor was any otherquestion raised in respect to their performances before orafter the layoff.In all circumstances I do not conclude that the GeneralCounsel has established by a preponderance of the proba-tive credible evidence that Hunt was discharged because ofher union activities. To- begin with there is no direct evi-dence that-Respondent had any awareness of her supportfor the Union until Hunt was a spectator at the hearingbeforeAdministrative Law Judge Ordman in February1975 (and was reported by Respondent as a potential Gen-eral Counsel witness in Respondent's letter to the Tennes-seeDepartment of Employment Security), But, as I justpointed out in respect to the discussion of Cowan(supra)thisoccurred after-the peak of the recall had alreadypassed. The only direct evidence bearing on the subject of24While Hunt at first testified that she thought Goodman, who startedwork the same day as Hunt, became a checker-packer a week later, Huntlater testified that she was unsure of thisWhile uncertain of her seniority,generally,Hunt admitted that Pat Cantrell Klingler was more senior thanshe and that Goodman was likewise more senior based on Goodman's al-phabetical listing prior to Hunt on the day Hunt and Goodman both beganwork.25Gentry testified on direct that she believed that both were senior toHunt but admitted on cross that she, Gentry, did not really know the senior-ity among the girlsRespondent's awarenesswas a report by Hunt toRespondent's officials that she and her husband had re-ceived obscene phone calls which she thought constituted athreat against her by the Union. The implication of thisevidence is that Respondent had every reason to believethat Hunt was opposed to the Union. While a respondent'sknowledge of the union activities of its employees may alsobe established on the basis of the circumstances, I find noprobative circumstantial evidence on which such a finding,in my judgment, can properly be made here?6Added to this, of course, is Respondent's proof of itsassertions that she was absent, tardy, left work early, hadreceived reprimands, and had caused disciplinary prob-lems.I accordingly, conclude that Respondent's failure to re-callHunt was not because of her union activities and I findthat such failure did not violate Section 8(a)(1) and (3) ofthe Act. I shall, therefore, recommend that this allegationof the complaint be dismissed.12.Harold UnderwoodHarold Underwood began working for Respondent onFebruary 20, 1974, and was laid off on December 19, 1974.His initial employment was in running a shear machinecutting sheet metal. In April 1974 he was transferred to thewire department (#405) where he set up and ran wire cut-tmg and wire bending machines for fabrication of stripracks for strip heaters. His supervisor in department 405was Carlos Turner. His seniority was number one in de-partment 405. On or about December 1 he andat least oneother employee were transferred to the supervision of DickSommers who had until that time been the department 406supervisor in charge of fabrication of duct heaters. Fromthat time on Sommers was in charge of the wire cuttingand bending operations for both strip and duct rack fabri-cations?" After his transfer, Underwood testified,his se-niority was second from the bottom in department 406.Underwood signed a union card shortly after his em-ployment with Respondent and attended practically all themeetings held at the labor temple. He also testified on be-half of the General Counsel in the February 1975 hearingbefore Administrative Law Judge Ordman. He refused towear on his shirt a pin saying "Gould is all right with me"which was offered to him by his supervisor, Carlos Turner.Bittner testified that Underwood was not recalled be-cause of his seniority and that there are three people in thez6 Thus, while Hunt testified that she associated "with the Union girls"she did not name them nor did she explain whether thisoccurred at workwhere it would be expected to have been noticed or away from work whereall her union activities shown here occurred. Although Huntalso testifiedthat she accepted a "Vote No" sticker fromBittner,which she thought waslater thrown away, there is no evidence that Bruner saw her throw it away,whether Hunt threw it away after first wearing it, whetherBittner or anyother supervisor saw her not wearing it after it was thrown away,etc.Hadshe on the other hand refused to accept the sticker when Bittner offered it,the implication-of Respondent's knowledge of herunion preference wouldbe clear.27Due to the confusion in testimony of Respondent's witnesses,Supervi-sors Turner and Sommers, and the testimonyof Bittner,it is not clearwhether the consolidated operation is now under department 406, whether itis newly created department 408 or a combination of departments 407 and408 The consolidated operation is, however,supervisedby Sommers. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment who can run the machines previously operatedby Underwood.With Respondent's reduced operations, the wire cuttingand bending is now performed for both strip and duct rackfabrication essentially by one individual, Ralph Cumbie.28Cumbie has greater plantwide seniority than Underwoodand was already working in department 406 when the oper-ations were consolidated. Cumbie has worked on the wiremachines, according to the undisputed testimony of Turn-er, then became a materials handler, then returned to theoperation of the wire machines some months before thelayoff.While Underwood testified that he, Underwood,trained Cumbie to operate the machines at the time Cum-bie left his jobas materialshandler to return to wire cuttingduties, I conclude in the light of Turner's foregoing testi-mony that such "training" by Underwood was only- in thenature of a refresher for Cumbie. Cumbie was clearly com-petent in his work for Underwood testified that both Un-derwood and Cumbie had been assigned to train yet otheremployees in the operation of the wire machines prior tothe layoff. Cumbie also told the supervisor of thewire sec-tion,Sommers,prior to the December layoff, that he, Cum-bie, believed in the UAW. Finally, the testimony of Turneris undisputed that Underwood told Turner that he, Under-wood, desired to be laid off.In all the circumstances, I do not conclude that Respon-dent refused to recall Underwood because of Underwood'sunion activities or, stated another way, I do not find thatRespondent recalled Cumbie over Underwood because ofUnderwood's union activities. I further conclude thatRespondent's failure to recall Underwood did not violateSection 8(a)(1) and (3) of the Act and shall recommendthat this allegation of the complaint be dismissed.13.Reba JonesReba Jones began her employment with Respondent onFebruary 4, 1974, and was laid off on December 20, 1974.She worked in department 415 where she performed suchjobs as hanging racks, stringing, tying off, installing ther-mostats, checking, packing, and bending racks. Her senior-ity was about 35th of some 70 employees in her departmentprior to the layoff.Jones signed a union card, had a union sticker on hertoolbag, and attended union meetings. Jones commentedon one occasion at a gathering of personnel in her depart-ment which included her supervisor, Reba Gentry, thatJones' husband worked for a company by the name ofMcCords and that her husband liked the union at thatcompany. Jones attended the Board hearing before Ad-ministrative Law Judge Ordman in February 1975 and wasthereafter reported by Respondent to the Tennessee De-partment of Employment Security.Bittner testified that Jones was not recalled because oflow efficiency and for being a troublesome employee whoconstantly complained about her job. He also stated thatshe did not have manual dexterity in that she could stringonly and was not "versatile on other jobs."28 According to the credible testimonyof Sommers in this regardBittner's testimony was inaccurate in respect to Jones'principalassignmentwhich wasnot stringing,as he said,but was rather tying off according to Jones' supervisor,Gentry, who said that Jones strung only occasionally.29,Gentry however, confirmed most of the otherreasonsadvanced by Bittner. Thus Jones did have only one princi-pal assignment(tying off rather than stringing, as noted).Further, Jones could not keep up with production lineeither in stringing or in tying off and racks frequently piledup beside her. As to Jones' manual dexterity and trouble-someness,Jones on several occasions installed fuses upsidedown, caused ceramic parts to crack, installed lock washersloosely, etc. These failingsnecessitatedconsiderable re-pairs on racks she had assembled. On one occasion whenGentry took Jones to task for a poorly assembled rackJones denied that it was hers even thoughJones' initialswere on it30 Jones received a verbal warning for her lowefficiency in September 1974, and in October 1974 she re-ceived two written disciplinary warnings for problems un-covered in her work, such as parts broken, fuses or washersloose, parts broken or in the wrong position,etc.Becauseof personal invective directed at Ken Klingler at the timeof the second of these warnings, Jones was given an addi-tional written warning for insubordination.While it was further shown that Respondent had prob-lems inefficiency and quality in department 415 during thefall of 1974, that these problems involved other employeesbesides Jones, and that some (unnamed) employees whohad received reprimands prior to the layoff havebeen re-called, still other employees with such problems and repri-mands have not been recalled. There is no indication thatthe only employees with reprimands who were not recalledare unionadherents. No named employee withless senior-ity but with the same or a worse record than Jones in re-spect to the particulars discussed above was shown to havebeen recalled. Some such recalled employeesjunior in se-niority to Jones were named by her and are Roberts, Li-brary, Haney, Nelson, and Diane Smith. Smith and Rob-erts, according to the credible testimony of Gentry in theregard,were more efficient than Jones with no qualityproblems.While there is no showing as to the individualperformances of Library, Haney, and Nelson, the efficien-cy of the department in the aggregate has improved sincethe recall with significantly fewer quality problems.Jones' union affilitation provides, of course, no basis torequire her recall ahead of more competent employees. Inview of Respondent's establishment of its defense thatJones' performance prior to the layoff was marked by lowefficiency and poor quality, I conclude that she was notrecalled for these reasons and that Respondent's failure torecall her did not violate Section 8(a)(1) and (3) of the Act.I shall recommend that this allegation of the complaint bedismissed.29 Since Gentry was the supervisor on the scene, I credit her over Bittnerin this regard30 These findings are based on the credible and generally straightforwardtestimony of Gentry in this regard as supported in substantial part by rec-ords of warnings, to be discussed, which were put in evidence. To the extentthat the testimony of Jones disagrees I do not credit it I found Jones,particularlyon cross-examination,to be argumentative,hence evasive, asthe record substantially shows GOULD, INC19314.AdaRuth PearsonPearson began work for Respondent on November 26,1973, in department 415 and was laid off on December 20,1974.Pearson inspected racks to be hung on the line, strungcoil, tied off and straightened racks, and installed thermo-stats. She also worked in the coiling operation stretchingcoil and pulling leads.31Pearson signed a union card about 4 months prior to theSeptember 1974 election and attended all the union meet-ings She also made known her preference for the Union atthe plant by talking about the Union on shopbreaks and atlunchtime and she associated with other union adherentssuch as Reba Jones, Emmaline Simpson, and Mary MyersOn one occasion Pearson refused to wear an antiunion pinproffered her by Pat Cantrell.32Bittner testified that Pearson was not recalled becauseshe was not versatile and could only string. I have alreadyspecifically discredited the testimony that she could onlystring because it is at odds with the testimony of Pearsonwho would be in a better position to know what Pearsondid.No line supervisor testified in respect to Pearson'swork on the line. Bittner's statement that Pearson was notversatile is at variance not only with the testimony of Pear-son but with Bittner's own testimony that Pearson was as-signed to off-line production for a period of 3 weeks at onetime during her employment. As has been pointed out else-where in this decision, an employee on off-line work indepartment 415 performed the entire assembly of the heat-ernot just its stringing.And Bittner admitted thatPearson's productivity in off-line work was not bad, whichIconclude, means that her work in all assembly operationswas not bad.33It follows from the foregoing that Respondent's defensehas failed.Accordingly, in the light of Respondent's animus to-wards the Union, heretofore described, I conclude that its3'To the extent that the testimony of Bittner (that Pearson could onlystring and lacked versatility)disagrees, Bntner's testimony is discreditedBittner was not a line supervisor and could not be expected to know all theactivities of each employee He was also in error,as previously pointed out,in respect to the work of Reba Jones32 Cantrell is now Pat Cantrell Klmgler, the wife of supervisor, Ken Klm-gler, whom Pat Cantrell married on February 14 19751find that Pat Cantrell Klingler was an agent of Respondent at the timeof its antiunion campaign during September1974 Thiscampaign consistedof Respondent's supervisors,such as Butner,along with Pat Cantrell Klm-gler passing out such antiunion materials as"Vote No" stickers Even ifCantrell were not the agent of Respondent at that time,Iwould still besatisfied,in the circumstances,that Respondent through Pat Cantrell Klm-gler learned of Pearson's union adherence For Pat Cantrell Khngler is thesister of Supervisor Reba Gentry and Khngler, Gentry, and Pearson allworked in department 415Iconclude that Pearson refused the pin from Pat Cantrell Klingler inSeptember 1974 Just prior to the election which was the time Respondentwas passing out such materials Pearson's refusal to accept the pin, ofcourse,showed her preference to vote "Yes" for the Union33 Evidence was also introduced that Pearson received a verbal warningfrom Ken Klingler on October 7 concerning the quality of certain racksproduced by her on September 19 and 20, 1974 This warning, however, wasnot mentioned by Bittner as playing a part in the decision not to recall herThere is no indication that the problem ever again cropped up and its lackof seriousness,in any event,can easily be assessed from the fact that it wasnot mentioned to Pearson until some 3 weeks after it occurredrefusal to recall Pearson was because of her union activitiesand sympathies and that Respondent thereby violated Sec-tion 8(a)(1) and(3) of the Act.Emmaline SimpsonSimpson began work on November 26, 1973, and waslaid off in December 1974 She was an assembler in thestrip heater line in department 415. She tied off, did string-ing, bent racks, installed thermostats, put wrappers on, didrework, checked, and sometimes stamped. She was one ofthe first five employees hired on line 2 in department 415Simpson signed a union card on May 1, 1974, she at-tended all the union meetings, wore a UAW sticker on herpurse, asked other employees to sign union cards, and gaveother employees union stickers to wear on their purses.Simpson also attended the February 1975 hearings beforeAdministrative Law Judge Ordman.According to Bittner, Simpson was not recalled becauseshe had low efficiency or productivity and lacked versatili-tySimpson, in her full testimony, admitted that her mainjob had been tying off and that after she had trouble keep-ing up with the line on tying she was given stringingassign-ments where she also had trouble keeping up. Her supervi-sor,Gentry, confirmed that Simpson had trouble keepingup with the line in both stringing and tying off, that Simp-son let units pile up and that, in addition to her low effi-ciency, Simpson had poor quality 34 Simpson received awritten disciplinary warning on November 7, 1974, forpoor efficiencies in 3 successive weeks in October 1974-her performance being, respectively, 53 percent, 68 per-cent, and 62 percent. Simpson admitted that she received averbal reprimand from Ken Klingler in October 1974 for15 bad heaters, at least six of which she was certain hadbeen assembled by her Gentry testified that there is nocomparison between the performance of the girls workingon the line now and that of Simpson (as has been previous-ly noted, the efficiency of department 415 has improvedsince the layoff and there were few quality problems at thetime of the hearing) For her part Simpson admitted thatshe is not as fast as several employees-who have beenrecalled-McCloud, Stanton, and Roberts-and that shewas not aware of any quality or efficiency problems inrespect to these named employees.From the foregoing it is clear that Simpson's efficiencywas low in view of her relative lack of success in maintain-ing efficiency or high quality in either stringing or tyingoff-the principal assembly line functions. This same lackof success in both areas further indicates that she could notvalidly be considered versatile. Her union activities provideno warrant to require her recall ahead of more competentemployees. I, accordingly, conclude that she was not re-called by Respondent by reason of her low efficiency andinadequate versatility and that the failure to recall her didnot violate Section 8(a)(1) and (3) of the Act. I shall recom-mend that this allegation of the complaint be dismissed.34While it is true that Simpson was timed on three different occasionsand on each such occasion assembled a heater in standard or better time.this does not change the picture in respect to her overall performance Ifanything it suggests that her overall performance was less than her capabili-ty 194DECISIONSOF NATIONALLABOR RELATIONS BOARD16.Mary Ruth MyersMyers began her employment with Respondent on Feb-ruary 22, 1974, and was laid off on December 20, 1974. Sheworked in department 415 where she was assigned at dif-ferent times to all three lines and performed such functionsas stringing, tying off, installation of thermostats, packing,and sweeping the floor. As will appear, however, her prin-cipal function was tying off. She believed that her senioritywas at about the middle of some 60 employees working inher department at the time of the December layoffMyers signed a union card in May, attended all of theunion meetings and was an observer for the Union in theBoard-conducted election in September 1974 She also at-tended the hearing which was held before AdministrativeLaw Judge Ordman in February 1975. She was thereafterreported by the Respondent to the Tennessee Departmentof Employment Security. She had a union sticker on herpurse which she kept at her work station.Bittner testified that the principal reason why Myers wasnot recalled was because of low efficiency but that her lackof versatility also played a part in the decision not to recallher. According to the testimony of Gentry, Myers' supervi-sor, whom I credit in this regard, Myer's performance wasprincipally as a tie-off girl and that occasionally Myers didstringing. 55 In neither assignment was Myers able to keepup with the line. She was also reprimanded on one occa-sion in October 1974 for poor quality work on 2 days inSeptember 1974.Myers in her testimony did not essentially dispute any ofthe foregoing. She admitted that she previously did tie-offwork and had trouble keeping up with the line. She did notdeny having efficiency problems and she admitted thatKlingler spoke to her about putting out bad racks. Whileshe claimed that her ability to keep up with the line was noworse than some (unnamed) employees now working, shewas unaware that any employee now doing work whichshe,Myers, had performed was junior to her in seniority.Here again as with other employees discussed,supra,Myers' union adherence provides no basis to require herrecall when her performance was wanting. I therefore con-clude in the light of the foregoing that the General Counselhas not established by a preponderance of probative credi-ble evidence that Respondent's failure to recall Myers wasbecause of Myers' union activities I shall accordingly, rec-ommend that this allegation of the complaint be dismissed.17. Billie HawkinsHawkins began work with Respondent on December 4,1972, and was laid off on December 19, 1974. She had topseniority in her department (#416) and was 12th in senior-ity plantwide. Hawkins wired and assembled duct heaters,stacked, coiled, put wrappers and covers on the heaters,cleaned heaters, strung, tied off, operated the coiling ma-chine, and prewired heaters.35 1 credit Gentryhere for the reason thatMyers,on cross-examination,admitted that she did not string much stating rather thatshe "tied off " Thisresponse suggests,consistent withthe testimony of Gentry that Myers' prin-cipal functionwas tying offHer union activities were extensive and well known. Shesigned a union card, passed out union literature inside theplant and on the road outside, attended all the union meet-ings, and showed her union organizer's card to SupervisorMargaret Way on September 10, 1974. She has also testi-fied on behalf of the General Counsel on three separateoccasions prior to this one in respect to complaints broughtby the General Counsel against Respondent The Boardhas held that Respondent, on February 8, 1974, took repri-sals against Hawkins for testifying in behalf of the GeneralCounsel in one such proceeding (on February 7, 1974) andthat by engaging in such reprisals, Respondent violatedSection 8(a)(1) and (3), and (4) of the Act. Q After testifyingat Administrative Law Judge Ordman's hearing in Febru-ary 1975, Hawkins was reported by Respondent to theTennessee Department of Employment Security.Bittner's testimony in respect to the reasons why Haw-kins was not recalled is not clear At first he stated thatRespondent refused to recall her because she was just anaverage worker who had disciplinary problems. Later,upon being confronted with his own admission that otheraverage workers have been recalled to work in department416, he changed the reasons for refusal to recall Hawkinsto lack of versatility and disciplinary problems, which con-cerned lateness and absenteeism A line supervisor in thedepartment where Hawkins worked, Way, admitted thatHawkins kept up with the production line and had noproblems of efficiency, production, or performance. Inso-far as Bittner's belated claim that Hawkins was not versa-tile is concerned, it is, of course, at odds with her owntestimony, which I credit on the point since she is in abetter position to know.37 While Way also testified in re-spect to the assignments of Hawkins and stated that for thepast year before the layoff Hawkins' job was wiring upstandard duct heaters,Way admitted that she, Way, didnot always supervise Hawkins directly. Burgess did. AndWay was not familiar with all assignments given Burgess'supervisees. In any event other employees who performedone job prior to the layoff have been recalled in depart-ment 416.This leaves only the matter of disciplinary problemswhich were limited to absences and tardiness. Respondentintroduced none of its attendance records. Way testified,however, that Hawkins was habitually late and "missed agood deal." 38 Taking first the absences, Hawkins (I find,based on her undisputed testimony) was absent three timesin 1974. All three absences were excused-two for a Boardhearing and one because of an automobile accident. Otheremployees such as Cherry, Rogers, and Gant have beenrecalled by Respondent despite the fact that they were ab-sent as much as three or four times per month during thelast 6 months of 1974 even though their absences, like that36 Gould, Inc,216 NLRB No 183 (1975)77 An attempt was made at the hearing to discredit Hawkins becauseHawkins told an official of the Tennessee Department of Employment Se-curity in February 1975 that she, Hawkins, was paid expenses by the Gov-ernment when she had previously testified I find no reason to discreditHawkins on this basis Hawkins' position in the matter,she testified, wasbased on the wording of the Board's subpena Her reading of theBoard'ssubpena, as I have previously held in respect to BettyBarlow is not unrea-sonable38 1 decline to reconsider any matter where an alleged attempt to disci-pline Hawkins has been found by the Board to be an unfair labor practice GOULD, INC.of Hawkins, were apparently excused.39-Respondent's case against Hawkins thus narrows to thematter of tardiness. Indeed its -brief states, "In conclusion,Hawkins was not recalled because of her disciplinary prob-lems-involving `exceeding tolerable tardiness in 30 days pe-riod as described on page 2 and 3 of Handbook.' "-Hawkins admitted that she has been tardy on occasion,although, according to her `undisputed testimony, she al-ways calledin asthe employees had been instructed to doby the then personnel manager, Bob Ferris, when Hawkinswas first employed. III any event she was suspended for 3days because of tardiness on September 19, 1974, shortlyafter showing her supervisor her union organizer's card.This suspension was contrary to the requirement of thevery employee handbook (G.C. Exh. 13) upon which Re-spondentrelies.Thus, the handbook states that prior toany suspension a two-step procedure will occur-first,counseling after the employee has accrued three absencesor -tardiness in 30 days and second, if there is no improve-ment, a written warning. Only after the written warningand further lack of improvement will the suspension occur.According to Hawkins' unrebutted testimony on the point,she had not been counseled or warned prior to September19, 1974, in respect to tardiness or absences. The only priorwarning shown 'by this record was a warning from Fore-man Luper in October or November 1973 for leaving workafter 8 hours apparently without remaining to work over-time.40-While the General-Counsel has not proceeded on Haw-kins' charge (in another case) that her foregoing suspensionwas an unfair labor practice, this failure does not precludeme from holding, as _I do, that the suspension was contraryto Respondent's own rules, hence invalid if only for thatreason.After returning to work -in, September 1974, Hawkins,according to her undisputed testimony, was not tardy norabsent again before the layoff in December 1974 and shereceived no more warnings or reprimands on this subject.In the circumstances, I find no merit in Respondent'sdefense(s) to the charges that it discriminatorily refused torecallHawkins. Against the background of Respondent'sanimus towards the Union, generally, and also its animustowards the union-related and protected activities of Haw-kins particularly, I find that Respondent refused to recallHawkins because she was an active union adherent andthat Respondent hereby violated Section 8(a)(1) and (3) ofthe Act 4139 Filson admitted that excused absences did not count against an em-plooeeHawkins' suspension notification contains a notation that this warning(suspension)was the second written warning for the same offense.This notewas put on after Hawkins saw the suspension notification and the note itselfhas not been received in evidence In any event the only other warning toHawkins shown by the record was the above mentioned Luper matter deal-ing with Hawkins leaving work at the end of the dayMoreover, in rejecting Respondent's defense that it failed to recallHawkins because of excessive tardiness and absences and in crediting thetestimony of Hawkins in regard to these matters, I have especially takeninto account the fact that Respondent did not introduce its attendance rec-ords. Its failure to do so gives rise to the inference,which I drew,that suchrecords would be inconsistent with its defenseGeorgia Highway Express,Inc.,165 NLRB 514, 517 (1967), 403 F 2d 921 (C A D.C., 1968).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE195The activities of Respondent, set forth above, occurringin connection with the operations of Respondent describedin section I, above,have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead. to labor disputes burdeningand obstructing commerce and the free flow of -commerce.V. THE REMEDYThe recommended Order will contain the conventionalprovisions involving findings of interference, restraint, andcoercion and unlawful refusal to recall employees in viola-tion of Section 8(a)(3) and (1) of the Act. Such order willdirect Respondentto cease anddesist from the unfair laborpractices found and to post a notice to that effect whichalso state the affirmative action Respondent will be re-quired to take to remedy its unlawful refusal to recall LeotaMoss, Linda Mayberry, Betty Barlow, Virginia Williams,Betty Buttram, Ada Ruth Pearson, andBillieHawkins.Thus, Respondent will be ordered to offer Leota Moss,Linda Mayberry, Betty Barlow, Virginia Williams,42 BettyButtram, Ada Ruth Pearson,and BillieHawkins full andimmediate reinstatement to their former positions or, iftheir jobs no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other rightsand privileges. Each will also be made whole for any lossof earnings she may have suffered by reason of the discrim-ination against her by payment to her of the sum of moneyshe would have earned from the date of the discriminationagainst her until she is offered reinstatement,less net earn-ings, if any, during such period to be computed in the man-ner prescribed in F.W.Woolworth Company,90 NLRB289 (1950), with 6-percent interest thereon as required byIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Itwill also be recommended in view of the unfair laborpractices in which Respondent has engaged (seeN.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941) ),that Respondent be ordered to cease and desist from in-fringing in any other manner upon the rights guaranteed itsemployees by Section 7 of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the meaningof the Act.3.By failing or refusing to recall Leota Moss, LindaMayberry, Betty Barlow, Virginia Williams, Betty Buttram,Ada Ruth Pearson, and Billie Hawkins because of theiractivities on behalf of the Union, the Respondent has en-42While Williams was working at the time of the hearing, it was alsoshown that she had been recalled and again laid off since the recall beganon January 6, 1975. Accordingly, I do not feel that her presentstatus consti-tutes a full reinstatement as the Board normally requires.That is,in the lightof her several recalls and subsequent layoffs, her recall poor to the hearingcan only be considered temporary. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDgaged in unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.4.By reporting employees to the Tennessee Departmentof Employment Security in order to harass them for ap-pearing as spectators in support of the Union at a hearing,Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.Respondent has not committed any unfair labor prac-tices alleged in the complaint (in Case 10-CA-11145) ex-cept as found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 43Respondent, Gould, Inc., Cookeville, Tennessee, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activities in behalfof, InternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,or in any other labor organization, by discriminatorily re-fusing to recall or reinstate Respondent's employees, or bydiscriminating in any other manner in regard to the hire ortenure or any other term and condition of employment ofany of Respondent's employees in order to discourageunion membership or activities.(b)Reporting employees to the Tennessee Departmentof Employment Security in order to harass them for sup-porting the above-named labor organization.43 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) In any other manner interfering with, coercing, orrestraining employees in the exercise of rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Leota Moss, Linda Mayberry, Betty Barlow,VirginiaWilliams, Betty Buttram, Ada Ruth Pearson, andBillieHawkins immediate and full reinstatement to theirformer positions or, if their positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights or privileges, and make eachof them whole for any loss of pay she may have suffered asthe result of the discrimination against her in the mannerset forth in The Remedy section herein.(b) Preserve and, upon request, make available to theBoard or to its agents, for examination and copying, allpayroll records, social security payment records, personnelrecords and reports, and all other records necessary to ana-lyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its place of business in or near Cookeville,Tennessee, copies of the attached notice marked "Appen-dix." 44 Copies of said notice on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot found herein.as In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "